Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on August 4, 2022 is acknowledged.  Claims 34-53 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I, claims 34-51, drawn to a cyclic hexapeptide and without traverse cyclic peptide #12 according to SEQ ID NO:2 and prodrug P12 according to SEQ ID NO:10 in the response filed August 4, 2022.  
 The restriction is deemed proper and made final in this office action.  Claims 52-53 are withdrawn from consideration as being drawn to a non-elected invention. Claims 34-51 are examined on the merits of this office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40, 42 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 39 recites the limitation “the cyclic hexapeptide of claim 24, comprising at least one hydrophobic amino acid selected from the group consisting of alanine, valine and phenylalanine, wherein the amino acid is in the D configuration” in lines 2-3.  The limitation of “wherein the amino acid is in the D configuration” renders the claim indefinite because it is unclear what amino acid Applicants are referring to given that clam 34 (which claim 39 is dependent on)  also claims amino acids and thus, it is unclear what amino acid claim 39 is referring to.  A suggested amendment to the claim would be “wherein the at least one hydrophobic amino acid is…”  Furthermore, the limitation of “comprising at least one hydrophobic amino acid selected from the group consisting of alanine” is indefinite because claim 34 claims “at least one alanine residue” and it is unclear if claim 39 is requiring an additional alanine residue.  A suggested amendment to the claim would be “The cyclic hexapeptide of claim 34 further comprising…”
Claim 40 claims “The cyclic hexapeptide of claim 34, wherein the hexapeptide comprises: the sequence Arg- Gly-Asp (RGD), a head-to-tail cyclization, at least two alanine residues, N-methylated residues at positions 1 and 6, and an amino acid residue selected from alanine, valine, phenylalanine in D configuration at position number 1.”  Claim 34 claims “A cyclic hexapeptide…at least one alanine residue, at least one N-methylated residue and the sequence RGD…”  It is unclear if the later limitation in claim 40 is included in the “at least two alanine residues”.  For example, if alanine is the amino acid at position 1 does this mean one other alanine in the peptide would meet the limitation of “At least two” or is the alanine at position 1 in addition to the at least 2 alanine residues.  
Claim 42 is rejected for the following reason: The term “high affinity” in claim 42 a relative term which renders the claim indefinite. The term “high” is s not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 49 claims “The prodrug of claim 44, wherein the prodrug has a formula selected from the group consisting of c(*vR(Hoc)2GD(OMe)A*A) (SEQ ID NO: 9), c(*aR(Hoc)2GD(OMe)A*A) (SEQ ID NO: 10), and c(r(Hoc)2GD(OMe)A*A*A)(SEQ ID NO: 12)”.  Claim 49 does not define the “*” in the sequences and thus, one cannot determine what the asterisks mean or the metes and bounds of the claims.  It is suggested that Applicant define the asterisk or simply claim SEQ ID Nos:9-10 and 12 without the formula given that the sequence listing defines the sequence and modifications.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-45 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 34 claims “A cyclic hexapeptide comprising at least one alanine residue, at least one N-methylated residue and the sequence RGD wherein R is arginine residue (Arg) or a modified arginine residue, G is glycine residue (Gly) or a modified glycine residue, and D is aspartic acid (Asp) or a modified aspartic acid residue.” Claim 44 claims “A prodrug comprising the cyclic hexapeptide of claim 34”.  Applicant’s specification states “ The term "prodrug" as used herein refers to an inactive or relatively less active form of an active agent that becomes active through one or more metabolic processes in a subject.  Common feature to processes for producing the prodrugs disclosed herein, according to 
some embodiments, is the modification of amino acids and/or amino acid residues to their modified counterparts, which include an ester(s) and/or carbamate(s) of primary alcohols. In some embodiments and generally, amino side chains having amine moieties are transformed into carbamates having -NHCO2R moieties; whereas amino side chains having carboxylate moieties are transformed into esters having -CO2R moieties. In some embodiments, since the esters and amines are of primary alcohols, R is primary, i.e. the first group covalently bonded to the carbonyl's sp3 oxygen is a methylene group. The present invention is based in part on the finding that unlike tertiary carbamates, primary carbamates do not transform into their corresponding amines or ammonium ions until after penetrating the intestine membrane and reaching the circulation, the target tissue or the target cell, where specific proteases are present. Without wishing to be bound by any theory or mechanism of action, the commonly used tertiary carbamates (e.g. compound having the tert- butyloxycarbonyl-amino, N-CO2CMe3 moiety, N-BOC) undergo O-CMe3 bond cleavage in gastrointestinal pH. In contrast, primary alkyl carbamates, of the prodrugs of the present invention, are relatively stable until after penetrating through the intestine membrane and reach the circulation, the lymphatic system, and/or the blood stream. Therefore, tertiary carbamates undergo O-CMe3 bond cleavage before reaching the circulation or target tissue, to form the 
corresponding carbamic acids (having a -NH-CO2H group), which undergo spontaneous decarboxylation to form amines. Said amines are then being protonated under gastrointestinal pH to form charged peptides which undergo degradation before reaching the cells. On the other hand, it was surprisingly found that a similar sequence of reactions, occurs with primary carbamates only in the presence of specific esterases, which target and break the O-CH2 or the carbonyl- OCH2 bond in the blood stream, lymphatic system, target tissue or inside the target cell.” Thus, Applicants are vaguely describing what structure is required to be considered a prodrug of the instant invention which “refers to an inactive or relatively less active form of an active agent that becomes active through one or more metabolic processes”.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish what compounds are encompassed by “prodrugs” with very little to no structure provided that satisfy the defined property of making an active agent less active or nonactive.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, Applicants reduce to practice prodrugs of cyclic peptides comprising HOC and OMe (see SEQ ID Nos:9, 10, 11 and 12).  Figure 3 describes Peptide 12 and 12P (prodrug); Figures describes Peptide 29 and 29P (prodrug with Hoc and oME).  Figure 19 describes Peptide 5 and 5P but there does not appear to be a difference with the prodrug which further contributes to the unpredictability. However, these examples utilizing HOC and OMe is not sufficient given the breadth of the genus (any prodrug) which is any compound that can make an active compound less active or non active until a physiological stimulus.
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description describes using oME and HOC as prodrug moieties is not sufficient to exemplify the breadth of the claimed genus.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic/Correlation between structure and Function
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.  
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of prodrug moiety that would be inactive or slightly inactive until a physiological stimulus.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of prodrug moieties of the instant invention. 
Applicants have not described what is required for the structure of the prodrug moiety.  A person of skill in the art would not know what features are required for a peptide to be inactive or slightly inactive.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement. 
The state of the prodrug art is summarized by Wolff (Burger’s Medicinal Chemistry, 5, vol. 1, 1995). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. 
Taken as a whole, the structure/function relationship regarding the prodrug moieties encompassed by the instant claims and the desired property of making the active moiety less active or inactive is not sufficiently described and cannot be ascertained from the prior art.  As a result, it is impossible to predict, based on the specification, what prodrug moieties would have the desired properties.

 Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the peptide to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless prodrug moieties that meet the structural requirements of the claims would also have the same functional properties of making the peptide less active or inactive.

Conclusion

	In conclusion, only prodrugs comprising oME or HOC satisfies the written description requirements of 35 U.S.C. 112, first paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34-35, 37-39, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (J Peptide Res. 49, 1997, 3-14, cited in Applicant’s IDS) in view of Chatterjee (Nature Protocols, Vol. 7, 2012, pages 432-444) and Beck (JACS, 2012, pages 12125-12133, volume 134, cited in Applicant’s IDS).
Regarding claim 1, Wen teaches of a cyclic hexapeptide comprising the sequence Ala-D-ala-Aaa (S, G, V or L)-Arg-Gly-Asp wherein the Ala in the second position has a amide surrogate (see Tables 1, 3).  Wen teaches “The amide bond of a peptide is polar and enzymatically fragile; these characteristics lead to poor transfer rates of peptides across cell membranes and intestinal mucosa and rapid degradation by various proteases. In order to transform a peptide lead into a useful drug, further modifications are often incorporated which can include cyclization and backbone replacements with amide surrogates . These modifications are useful to make the peptide more stable, potent and
even orally active. In general, cyclization can reduce the conformational flexibility of linear peptides, thus
making the peptide more stable. Often this can lead to more selective binding to receptors. On the other
hand, modification of the peptide backbone with amide bond surrogates represents another useful
approach for modulating bioactivity of peptides. By replacing the amide bond with a judiciously chosen
surrogate, the resulting peptide analogs can be more resistant toward enzymatic degradation. and in some cases more potent than the parent peptide (see intro, page 3 into page 4).
	Wen is silent to wherein the cyclic hexapeptide has at least on N-methylated amino acids.
However, Chatterjee teaches that “N-methylation is a powerful technique to modulate the physicochemical properties of peptides by introducing one or more methyl groups into the peptidic amide bonds. Together with peptide cyclization, this procedure confers unprecedented pharmacokinetic properties to the peptides, including metabolic stability, membrane permeability and even oral bioavailability” (see abstract).  
Chatterjee teaches N-methylation at one position up to the 4 N-met (see table 1) including cyclic hexapeptides with RGD sequences (see table 1, compounds 20-21). Chatterjee teaches multiple N-methylation makes the peptide substantially more hydrophobic. This sometimes results in an increase in its interaction with cellular membranes, resulting in markedly enhanced intestinal permeability” (see page 433, left column, last paragraph).
	Beck teaches N-methylation in multiple residues including at positions DAla1 and Ala6 (see abstract, figure 1). Beck teaches that NMe at positions 1 and 6 had high permeability and conformational homogeneity (see page 12127, right hand column, “results”).
	It would have been obvious before the effective filing date of the claimed invention to incorporate an N-Me in at least one amino acid in the peptide of Wen and/or in place of the amide surrogate for the purpose of increasing stability.  One of ordinary skill in the art would have been motivated to do so given that N-methylation improves metabolic stability, membrane permeability and even oral bioavailability which are all beneficial in developing therapeutics for use in humans.  There is a reasonable expectation of success because N-methylation of RGD containing cyclic peptides are known in the art for the purpose of increasing stability and permeability of therapeutic peptides.
Regarding claim 35, Wen teaches a cyclic hexapeptide comprising RGD (see Tables 1 and 3).
Regarding claim 37, Wen teaches head to tail cyclization (see Tables 1-4).
Regarding claim 38, Wen teaches two alanine residues (see tables 1-4).
Regarding claim 39, Wen teaches wherein the peptide comprises D-ala (see Tables 1-4, compound 17).
Regarding claim 42, Wen in view of Chatterjee and Beck teaches the same peptide of the instant claims and thus, would inherently have the property of binding integrin avB3.




Claim(s) 34-37, 39, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (Journal of Biochemistry, Vol 269, No. 32, pages 20233-20238, 1994) in view of Chatterjee (Nature Protocols, Vol. 7, 2012, pages 432-444) and Beck (JACS, 2012, pages 12125-12133, volume 134, cited in Applicant’s IDS).
Regarding claim 1, Pfaff teaches of a cyclic hexapeptide comprising the sequence D-Ala-Arg-Gly-Asp-Phe-Val (see Table 1).  
	Pfaff is silent to wherein the cyclic hexapeptide has at least on N-methylated amino acids.
However, Chatterjee teaches that “N-methylation is a powerful technique to modulate the physicochemical properties of peptides by introducing one or more methyl groups into the peptidic amide bonds. Together with peptide cyclization, this procedure confers unprecedented pharmacokinetic properties to the peptides, including metabolic stability, membrane permeability and even oral bioavailability” (see abstract).  
Chatterjee teaches N-methylation at one position up to the 4 N-met (see table 1) including cyclic hexapeptides with RGD sequences (see table 1, compounds 20-21). Chatterjee teaches multiple N-methylation makes the peptide substantially more hydrophobic. This sometimes results in an increase in its interaction with cellular membranes, resulting in markedly enhanced intestinal permeability” (see page 433, left column, last paragraph).
	Beck teaches N-methylation in multiple residues including at positions DAla1 and Ala6 (see abstract, figure 1). Beck teaches that NMe at positions 1 and 6 had high permeability and conformational homogeneity (see page 12127, right hand column, “results”).
	It would have been obvious before the effective filing date of the claimed invention to incorporate an N-Me in at least one amino acid in the peptide of Pfaff for the purpose of increasing stability/permeability.  One of ordinary skill in the art would have been motivated to do so given that N-methylation improves metabolic stability, membrane permeability and even oral bioavailability which are all beneficial in developing therapeutics for use in humans.  There is a reasonable expectation of success because N-methylation of RGD containing cyclic peptides are known in the art for the purpose of increasing stability and permeability of therapeutic peptides.
Regarding claim 35, Pfaff teaches a cyclic hexapeptide comprising RGD (see Table 1).
Regarding claim 36, Pfaff teaches a D amino acid in position 1 (see Table 1).
Regarding claim 37, Pfaff teaches head to tail cyclization (see table 1).
Regarding claim 39, Pfaff teaches wherein the peptide comprises D-ala (see Table 1, compound 3).
Regarding claim 42, Pfaff in view of Chatterjee and Beck teaches the same peptide of the instant claims and thus, would inherently have the property of binding integrin avB3.



Claim(s) 34-37, 39, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jonczyk (US5866540A) in view of Chatterjee (Nature Protocols, Vol. 7, 2012, pages 432-444) and Beck (JACS, 2012, pages 12125-12133, volume 134, cited in Applicant’s IDS).
Regarding claim 1, Jonczyk teaches of a cyclic hexapeptide comprising the sequence D-Arg-Gly-Asp-phe-val-ala (see Abstract) in pharmaceutical formulations thereof (see abstract).  
	Jonczyk is silent to wherein the cyclic hexapeptide has at least on N-methylated amino acids.
However, Chatterjee teaches that “N-methylation is a powerful technique to modulate the physicochemical properties of peptides by introducing one or more methyl groups into the peptidic amide bonds. Together with peptide cyclization, this procedure confers unprecedented pharmacokinetic properties to the peptides, including metabolic stability, membrane permeability and even oral bioavailability” (see abstract).  Chatterjee teaches N-methylation at one position up to the 4 N-met (see table 1) including cyclic hexapeptides with RGD sequences (see table 1, compounds 20-21). Chatterjee teaches multiple N-methylation makes the peptide substantially more hydrophobic. This sometimes results in an increase in its interaction with cellular membranes, resulting in markedly enhanced intestinal permeability” (see page 433, left column, last paragraph).
	Beck teaches N-methylation in multiple residues including at positions DAla1 and Ala6 (see abstract, figure 1). Beck teaches that NMe at positions 1 and 6 had high permeability and conformational homogeneity (see page 12127, right hand column, “results”).
	It would have been obvious before the effective filing date of the claimed invention to incorporate an N-Me in at least one amino acid in the peptide of Jonczyk for the purpose of increasing stability/permeability.  One of ordinary skill in the art would have been motivated to do so given that N-methylation improves metabolic stability, membrane permeability and even oral bioavailability which are all beneficial in developing therapeutics for use in humans.  There is a reasonable expectation of success because N-methylation of RGD containing cyclic peptides are known in the art for the purpose of increasing stability and permeability of therapeutic peptides.
Regarding claim 35, Jonczyk teaches a cyclic hexapeptide comprising RGD (see abstract).
Regarding claim 36, Jonczyk teaches a D amino acid in position 1 (see abstract, compound “g”).
Regarding claim 37, Jonczyk teaches head to tail cyclization (see abstract, compounds (a)-(r)).
Regarding claim 39,Jonczyk teaches wherein the peptide comprises D-ala  and also D-phe (see compound (f) and (g).
Regarding claim 42, Jonczyk in view of Chatterjee and Beck teaches the same peptide of the instant claims and thus, would inherently have the property of binding integrin avB3.




Claim(s) 34-37, 39, 42-45, 47, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jonczyk (Journal of Biochemistry, Vol 269, No. 32, pages 20233-20238, 1994) in view of Chatterjee (Nature Protocols, Vol. 7, 2012, pages 432-444)  and Beck (JACS, 2012, pages 12125-12133, volume 134, cited in Applicant’s IDS) as applied to claims 34-37, 39 and 42 above in further view of in further view of Yin (Medicinal Chemistry, 2014, pages 763-769, volume 4) and Maag (“prodrugs of carboxylic Acids, chapter 3.1, published 2007).
The teachings of Jonczyk in view of Chatterjee and Beck are provided in the above rejection.  Jonczyk additionally teaches for use in oral formulations (see column 3, lines 29-39).
The combined references are silent to a prodrug comprising the cyclic hexapeptide (such as OMe) and conjugates of the cyclic hexapeptide.
However, Yin teaches that oral delivery of peptide drug presents a significant challenge due to the enzymatic degradation by enzymes in the GI tract and the poor penetration of the peptides across gastro-intestinal epithelium membranes, particularly for adults. Therefore, a novel peptide drug analogue or pro-drug that both protect peptide drugs from degradation by the enzymes in the GI tract that also improves its penetration across the intestinal epithelium membrane would greatly advance the development of peptide drugs as effective candidates for the treatment of various diseases” (see abstract). Yin teaches “Coumarin-based linker (structure shown in Figure 3) for cyclic peptides has been shown to improve oral bioavailability for analogous of the tripeptide fibrinogen antagonist Arg-Gly-Asp. The coumarin-based cyclic prodrug has shown increase in lipophilicity as well as mucosal membrane penetration” (See page 764, left column, lines 1-6).   Yin further teaches “PEGylation is a commonly used strategy to enhance both pharmacokinetic properties as well as the pharmacodynamics properties of peptide-base drugs. PEG is an FDA approved compound and is non-toxic to use. PEGylation of compounds have also display decreased immune responses that can shorted drug half-life in the
Body” (see page 764, left column, “Pegylation”).  Yin teaches “Azo-aromatic pro-drug conjugates have been found to be resistant to digestion in the stomach and small intestine” (see page 767, left column, last paragraph). Yin teaches “Chemical modification methods including peptide analogue design, peptide pro-drug design, cyclisation and PEGylation have also been focused areas of research for
the improvement of peptide drug oral bioavailability” (See conclusion paragraph).
	Magg teaches “The methyl ester is the simplest ester modification of a carboxylic acid.” Maag teaches that “methyl esters are found in two types of drugs: a) as a prodrug moiety of low dose compounds, such as prostaglandins and b) in drugs in which the methyl ester is required for activity and either a slow conversion to the carboxylic acid is the goal or is a compound with a short duration of action. Within the prodrug class, the methyl esters are found most often in sterically unencumbered positions to facilitate conversion to the carboxylic acid” (see page 5).  Maag teaches “The foregoing discussion may suggest that all esters, in particular methyl esters, act as prodrugs for carboxylic acids” (see page 7 into 8).
It would have been obvious before the effective filing date of the claimed invention to make a prodrug of the cyclic hexapeptide of Jonczyk in view of Chatterjee and Beck for the purpose of rendering the compound inactive until after oral administered and reaching the site of interest.  One of ordinary skill in the art would have been motivated to do so given that prodrugs such as methyl esters, Pegylation and coumarin linkers are routinely used for inactivating or decreasing activity of therapeutic peptides (enhancing half-life, stability).  There is a reasonable expectation of success given that conjugation of PEG and use of other prodrug moieties are routinely used to make therapeutic drugs including peptides more resistant to digestion in the stomach and improvement of drug bioavailability.

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654